Exhibit 10.1(e)
 
EXECUTION VERSION
 
FOURTH AMENDMENT TO SECOND
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), dated as of May 20, 2011, is by and among (i) HECLA ALASKA
LLC, a Delaware limited liability company, HECLA GREENS CREEK MINING COMPANY, a
Delaware corporation and HECLA JUNEAU MINING COMPANY, a Delaware corporation
(collectively, the “Borrowers”), (ii) each of the other obligors identified as
“Other Obligors” on the signature pages hereto and (iii) each of the banks and
other financial institutions identified as “Lenders” on the signature pages
hereto (the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of October 14, 2009 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Credit Agreement” and, as
amended by this Fourth Amendment and as the same may be further amended,
supplemented, amended or restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Obligors party thereto, the
Lenders party thereto, and The Bank of Nova Scotia, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), the Lenders have
made commitments to extend certain credit facilities to the Borrowers; and
 
WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as more specifically set forth
herein, in each case upon the terms and conditions contained in this Fourth
Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:
 
PART I
 
DEFINITIONS
 
SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Fourth Amendment,
including its preamble and recitals, have the following meanings:
 
“Administrative Agent” is defined in the recitals.
 
“Borrowers” is defined in the preamble.
 
“Credit Agreement” is defined in the recitals.
 
“Existing Credit Agreement” is defined in the recitals.
 
“Lenders” is defined in the preamble.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Fourth Amendment” is defined in the preamble.
 
“Fourth Amendment Effective Date” is defined in Subpart 4.1.
 
SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Fourth Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.
 
PART II
 
AMENDMENTS TO EXISTING CREDIT AGREEMENT
 
Effective on (and subject to the occurrence of) the Fourth Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II.  Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.
 
SUBPART 2.1  Amendments to Section 1.1.  Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:
 
(a)           by amending and restating the definition of “EBITDA” to read as
follows:
 
“EBITDA” means, for any applicable period, the sum of
 
(a)  Net Income (exclusive of all amounts in respect of any gains and losses
realized from Dispositions other than inventory Disposed of in the ordinary
course of business), plus
 
(b)  to the extent deducted in determining Net Income, the sum, without
duplication, of (i) amounts attributable to amortization and depreciation of
assets, (ii) income tax expense, (iii) Interest Expense, (iv) non-cash charges
(other than write-downs of accounts receivable) and (v) expenses paid in respect
of any consummated Permitted Acquisition to the extent such expenses previously
would have been permitted to be capitalized in accordance with GAAP as in effect
on December 31, 2007, minus
 
(c)  to the extent added in determining Net Income, the sum, without
duplication, of (i) interest income paid during such period to the Parent and
its Subsidiaries, (ii) non-cash gains, (iii) the income of any Person (other
than a Subsidiary of the Parent) in which the Parent or any of its Subsidiaries
has an ownership interest, except to the extent that any such income is actually
received by the Parent or such Subsidiary in the form of dividends or similar
distributions, (iv) the income of any Subsidiary of the Parent (other than any
Borrower or any Subsidiary Guarantor) to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under the
Loan Documents) or requirement of law applicable to such Subsidiary, (v) the
income (or deficit) of any Person accrued prior to the date it became a
Subsidiary of, or was merged or consolidated into, the Parent or any of the
Parent’s Subsidiaries and (vi) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period, minus
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)          the amount of all cash payments made in such period to the extent
that such payments relate to a non-cash charge incurred in a previous period
that was added back in determining EBITDA hereunder pursuant to the preceding
clause (b)(iv) (excluding, however, all payments, not to exceed an aggregate
amount of $272,000,000, made in relation to the settlement agreement with the
United States federal government or any agency, department, or authority thereof
(including, without limitation, the Department of Justice) in connection with
the Coeur d’Alene Basin Superfund liability).”
 
(b)           by inserting the following defined terms in the appropriate
alphabetical sequence:
 
“Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated as of
May 20, 2011, among the Borrowers and the Lenders party thereto.”
 
“Fourth Amendment Effective Date” has the meaning set forth in the Fourth
Amendment.”
 
(c)           by amending and restating the definition of “Second Amendment” to
read as follows:
 
“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
July 14, 2010, among the Borrowers and the Lenders party thereto.
 
PART III
AFFIRMATION AND CONSENT


SUBPART 3.1  Affirmation and Consent.  Each of the Obligors confirms that it has
received a copy of this Fourth Amendment and restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the
other Loan Documents to which it is a party, effective as of the date hereof,
after giving effect to this Fourth Amendment.
 
PART IV
CONDITIONS TO EFFECTIVENESS
 
SUBPART 4.1  Amendment Effective Date.  This Fourth Amendment shall be and
become effective as of the date hereof (the “Fourth Amendment Effective Date”)
when all of the conditions set forth in this Part IV shall have been satisfied.
 
SUBPART 4.2  Execution of Counterparts of Fourth Amendment.  The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this Fourth Amendment, which collectively shall have been duly executed on
behalf of each Borrower, each of the other Obligors and each Lender.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SUBPART 4.3  Representations and Warranties.  The representations and warranties
contained in Subpart 5.4 shall be true and correct in all material respects on
and as of the Fourth Amendment Effective Date.
 
PART V
 
MISCELLANEOUS
 
SUBPART 5.1  Cross-References.  References in this Fourth Amendment to any Part
or Subpart are, unless otherwise specified, to such Part or Subpart of this
Fourth Amendment.
 
SUBPART 5.2  Instrument Pursuant to Existing Credit Agreement.  This Fourth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
 
SUBPART 5.3  References in Other Loan Documents.  At such time as this Fourth
Amendment shall become effective pursuant to the terms of Part IV, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Fourth Amendment.
 
SUBPART 5.4  Representations and Warranties of the Obligors.  Each Obligor
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Fourth Amendment, (b) it is duly authorized
to, and has been authorized by all necessary action, to execute, deliver and
perform this Fourth Amendment, (c) the representations and warranties contained
in Article VI of the Credit Agreement and applicable to such Obligor are true
and correct in all material respects on and as of the date hereof as though made
on and as of such date (except for those which expressly relate to an earlier
date) and after giving effect to the amendments contained herein and (d) no
Default or Event of Default exists under the Credit Agreement on and as of the
date hereof after giving effect to the amendments contained herein.
 
SUBPART 5.5  Counterparts.  This Fourth Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of this Fourth Amendment by
telecopy or other electronic transmission shall be effective as an original and
shall constitute a representation that an original will be delivered.
 
SUBPART 5.6  Full Force and Effect; Limited Amendment.  Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.  The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.
 
 
-4-

--------------------------------------------------------------------------------

 
 
SUBPART 5.7  Governing Law. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SUBPART 5.8  Successors and Assigns.  This Fourth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Fourth Amendment to
be duly executed and delivered as of the date first above written.
 

BORROWERS HECLA ALASKA LLC,    
a Delaware limited liability company
         
 
By:
Hecla Limited,       its Managing Member  

 
 
 
By:
        Name:       Title:  

 
 

  HECLA GREENS CREEK MINING COMPANY,     a Delaware corporation                
     
 
By:
        Name:       Title:  

 
 

 
HECLA JUNEAU MINING COMPANY,
    a Delaware corporation                      
 
By:
        Name:       Title:  

 

OTHER OBLIGORS: HECLA MINING COMPANY,    
a Delaware corporation
         
 
By:
        Name:       Title:  

 

 
BURKE TRADING INC.,
    a Delaware corporation                      
 
By:
        Name:       Title:  

 
 
S-1

--------------------------------------------------------------------------------

 
 

 
HECLA ADMIRALTY COMPANY,
    a Delaware corporation                      
 
By:
        Name:       Title:  

 
 
 

 
HECLA LIMITED,
    a Delaware corporation                      
 
By:
        Name:       Title:  

 
 
S-2

--------------------------------------------------------------------------------

 
 
 

 
THE BANK OF NOVA SCOTIA, as a Lender
               
 
By:
        Name:       Title:                    
By:
        Name:       Title:  

 
 
S-3

--------------------------------------------------------------------------------

 
 
 

 
ING CAPITAL LLC, as a Lender
         
 
By:
        Name:       Title:  

 

S-4